Citation Nr: 1011678	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to higher initial evaluations for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to September 23, 2005, rated as 50 percent 
disabling prior to December 30, 2008, and 100 percent 
disabling from December 30, 2008.   

2.  Entitlement to an increased evaluation for a low back 
disorder, rated as 10 percent disabling prior to November 2, 
2007, and 20 percent disabling from November 2, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.  

This appeal arises from May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board of Veterans' Appeals (Board), in a September 2008 
decision, granted a compensable rating for residuals of a 
left mastectomy.  The issues of a higher initial rating for 
PTSD and an increased rating for a low back disorder were 
remanded for further development.  

The development ordered has been completed to the extent 
possible.  The Veteran was sent a letter in compliance with 
the Board's order to properly notify the Veteran.  He was 
afforded VA examinations and his VA records for the period 
from 1995 to 1996 were obtained.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

As the Board noted in the September 2008 remand the Veteran 
submitted a claim for service connection for diabetes 
mellitus.  The Board again is referring the issue to 
the Agency of Original Jurisdiction (AOJ).  As the issue has 
not been adjudicated, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  





FINDINGS OF FACT

1.  From January 17, 1997 to September 11, 2001, the 
Veteran's symptoms of PTSD such as flashbacks, nightmares, 
depression and anxiety, caused occasional decreased in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

2.  From September 11, 2001, the Veteran's symptoms of PTSD 
which included obsessional rituals, nightmares, flashbacks 
and anxiety, caused deficiencies in his work, family 
relations and mood.  

3.  From June 29, 2004, the Veteran's symptoms of PTSD 
produced total occupational impairment.  

4.  Prior to November 2, 2007, range of motion of the 
Veteran's low back was intact.  

5.  From November 2, 2007, the low back was not ankylosed and 
the majority of measurements of range of motion in forward 
flexion exceeded 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, from January 17, 1997 to September 11, 
2001, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for an initial 70 percent rating, from 
September 11, 2001 to June 29, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

3.  The criteria for an initial 100 percent rating for PTSD 
from June 29, 2004, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

4.  The criteria for a rating in excess of 10 percent for a 
low back disorder prior to November 2, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).  

5.  The criteria for a rating in excess of 20 percent for a 
low back disorder from November 2, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The issue of the initial rating for PTSD arises from a 
decision granting service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491.  

As to the issue of an increased rating for the low back, the 
Board remanded the claim for the Veteran to be properly 
notified as required.  A November 2008 letter to the Veteran 
informed him of the evidence necessary to support his claim, 
the criteria for rating spine disorders, and how VA could 
assist the Veteran with developing his claim.  

The Veteran stated that he only received treatment for his 
low back disorder at VA.  His VA records of treatment have 
been obtained.  A VA examination has been conducted to 
determine the severity of his low back disorder.  He appeared 
and gave testimony before the undersigned Veterans Law Judge.  

The RO requested the Veteran's records from the Social 
Security Administration and was informed that the custodian 
of the records did not have them.  The regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA may 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist of that records or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the custodian 
does not have them.  38 C.F.R. § 3.159(c)(2)(2009).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  


Initial Rating for PTSD

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1. Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the level of the Veteran's disability during the 
appeal period is the primary concern. Staged ratings are 
appropriate whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. See Hart v. 
Mansfield,  21 Vet. App. 505 (2007).

In this case service connection was granted effective January 
1997.  Two months prior to that date in November 1996, the VA 
Schedule of Ratings for Mental Disorders was amended and 
redesignated.  The new criteria provides a 50 percent rating 
where occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships is 
demonstrated.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

At present, a 30 percent rating has been assigned for the 
period prior to September 23, 2005, a 50 percent rating has 
been assigned from September 23, 2005, and a 100 percent 
rating is effective from December 30, 2008.  After reviewing 
the evidence the Board has concluded the Veteran's symptoms 
of PTSD should be rated based on three separate stages, one 
from January 1997 to September 11, 2001 another from 
September 11, 2001 and lastly one commencing on June 29, 
2004.  

The Board first considered whether the evidence supports the 
grant of a higher rating than the 30 percent currently 
assigned for the period commencing in January 1997.  In this 
regard, the record reflects the Veteran initially seen in 
September 1995.  He reported seeing flashbacks, but there 
were no nightmares or avoidance of talking about Vietnam.  
There also was no hypervigilance, and he denied having a 
sense of a foreshortened future.  Although he was irritable, 
his manner was calm, his mood neutral and his affect was 
appropriate.  His speech was coherent, logical and goal 
oriented, and there were no current hallucinations, or 
suicidal or homicidal ideation.  He also was not paranoid or 
delusional.  A diagnosis of R/O PTSD was recorded.  

In June 1996, the Veteran was evaluated in the PTSD clinic.  
He reported having visions of seeing bullets.  He was 
employed as a high school teacher which he found stressful.  

An Agent Orange Examination report in August 1996 revealed 
the Veteran had served in Vietnam as a helicopter door 
gunner.  After returning from the service he had gone to 
college and earned B.A. and M.A. degrees.  He was employed as 
a teacher.  Mental status evaluation revealed he was oriented 
times three.  His mood was depressed.  His affect was 
appropriate.  He had nightmares and flashbacks of his combat 
experiences.  He was hypervigilant and made efforts to avoid 
his traumatic experiences.  He also had a short fuse, and he 
was distrustful of people.  There were no current 
hallucinations or delusions and he denied having any suicidal 
or homicidal thoughts.  There was no evidence of panic 
attacks.  PTSD was diagnosed and a Global Assessment of 
Functioning Score (GAF) of 51 was assigned.  

A VA psychiatric evaluation was conducted in December 1997.  
The Veteran reported having flashbacks of bullets going out 
of his head, which was a form of a visual hallucination.  He 
had been employed as a history teacher, and he was afraid of 
over reacting to the children.  He felt under stress every 
day at school, and he prayed that he did not have an incident 
in the classroom.  His symptoms included intrusive thoughts, 
flashbacks, recurrent nightmares, sweats, hallucinations of 
bullets going through his head and the heads of others.  He 
saw people with shrapnel holes in their bodies.  He got very 
irritable and excited and isolated himself to calm down.  

At the interview he was neatly and appropriately dressed.  
His speech was organized and his perceptions were accurate.  
His mood was anxious and his affect restricted.  He was 
oriented to time, place and person, and his memory was good.  
He was able to do calculations, abstractions and could 
concentrate.  He recalled having suicidal plans three times 
in his life.  There was no history of assaultive behavior.  

Various other comments and descriptions were provided as 
follows:  
As he taught in the New York City Public Schools he prayed 
that no incidents would occur with his 12 to 14 year old 
students.  
He had been married twice, and both unions ended in divorce.  
He had two children.  
During the summers he did volunteer work at VA.  
His insight and judgment were good.  
His ability to work was good.  
The Veteran was anxious and agitated and was encouraged to 
seek help at the VA.  He was afraid of losing control and did 
so easily. 
He was easily irritated, but held himself in check.  
He got very excited and blanked out at times.  
There was no history of inappropriate behavior.  
On a number of occasions he had felt suicidal.  
Once he had thought about jumping off a bridge, but instead 
went to see his sister to talk.  
Not long before he wanted to slash his wrists but snapped 
himself out of it.  
Due to his fear of losing control he turned his guns into the 
Police. 
He was afraid of doing harm to others especially his brother 
in law who was taking advantage of his sister.  
He had moments of depression and periods of being somewhat 
anxious.  
He prayed a lot.  
In order to sleep he exhausted himself.  
He read, wrote, and went to bed late tired.  
He stayed up late to avoid traumatic dreams and recurrent 
thoughts by distracting himself.  
He had periods of intense anxiety.  
The stress at school had a wearing effect on him.  
He tried very hard to maintain self control.  
He felt he was always on edge and a good day was one without 
an incident.  

PTSD was diagnosed and a GAF of 60 was assigned.  

There are no other medical records dated prior to June 2004 
and the Veteran has not offered any statements or testimony 
specific to this time period.  

In assessing whether a higher rating than 30 percent should 
be assigned the Board compared the symptoms demonstrated by 
the Veteran with those set out in the rating criteria for a 
50 percent evaluation.  His affect was described as 
restricted not flattened.  He was well spoken with no 
evidence of circumstantial or stereotypical speech or panic 
attacks.  The Veteran memory was noted to be intact and his 
judgment was good.  

While there is no documentation of any of the symptoms listed 
in the criteria for a 50 percent rating.  He did endorse 
symptoms listed in the criteria for a 70 percent rating.  The 
Veteran's symptoms of PTSD, included suicidal ideation with 
specific plans such as jumping off a bridge or slashing his 
wrists.  In addition the Veteran was very fearful of losing 
control and was having difficulty adapting to the stressful 
circumstances at work.  While the December 1997 VA 
examination report includes symptoms specifically listed in 
the criteria for a 70 percent rating, the evidence does not 
show those symptoms caused deficiencies in the Veteran work, 
until after September 11, 2001.  In fact the VA examiner in 
December 1997 described his work ability as good and assigned 
a GAF of 60.  The Board noted the prior GAF score of 51 which 
was assigned in August 1996.  An October 2007 letter from 
Veteran psychologist states he had PTSD from the date of 
discharge until 9/11 when it began to "affect his work."  

The question is not what symptoms are demonstrated, but the 
degree to which they impact the Veteran's ability to function 
at work and in his social life.  In the case of Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
addressed the issue of the criteria for rating disability due 
to PTSD.  The Court noted the phrase "such symptoms as" by 
definition means "for example" or "like or similar to."  
See WEBSTER'S NEW WORLD DICTIONARY (3rd. coll.ed 1988) 1337.  
The use of the term "such as " demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Accordingly, any suggestion 
that the Board was required, in complying with regulation, to 
find the presence of all, most, or even some, of the 
enumerated symptoms is unsupported by reading of the plain 
language of the regulation.  The Court stated that if the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
assigned.  

The pivotal point in this case is when the Veteran's symptoms 
of PTSD began to effect his work.  The VA psychologist stated 
that after 9/11 the Veteran's work was effected by his PTSD.  
That statement supports finding that from January 1997 to 
9/11 the Veteran had symptoms of PTSD which were present but 
did not diminish his ability to perform his job.  Based on 
those findings that Board has concluded that the evidence 
does not demonstrate impairment consistent with a higher 
rating than 30 percent for the period beginning in January 
1997.  

The VA treatment records repeatedly refer to the Veteran's 
symptoms of PTSD being exacerbated by the events of 9/11.  
The Board has noted that the Veteran resides in Brooklyn in 
New York City.  Geographically he resides in an area where he 
would have been able to directly observe the collapse of the 
Twin Towers and the resulting devastation.  It is not 
unreasonable to accept that the Veteran whose combat 
experiences involved air combat would have been seriously 
disturbed by the events on 9/11.  For that reason the second 
time period for staging his evaluation is September 11, 2001.  
There are no treatment records or evaluations conducted 
during this period.  Nevertheless, the evidence shows 
increased symptoms which interfered with the Veteran's 
ability to perform his job.  His VA treatment records 
document that the Veteran's fear of fire became obsessive 
leading him to develop rituals that required him to often 
check his stove to ensure it was off.  These rituals that are 
documented in the VA treatment records in 2005, began prior 
to his commencing treatment at VA in 2004.  The Veteran's 
history of suicidal ideation, combined with the obsessional 
rituals, difficulty with impulse control and difficulty in 
adapting to stressful circumstances are consistent with the 
criteria for a 70 percent rating.  They are not sufficient to 
support a higher rating than 70 percent as they did not cause 
total occupational impairment.  The evidence of record 
supports the assignment of a 70 percent rating for PTSD on 
and after September 11, 2001.  

The evidence clearly demonstrates the Veteran retired from 
teaching due to his PTSD symptoms in June 2004.  He was last 
employed on June 28, 2004.  His VA treatment records, letters 
from VA treating psychologists and a statement from his 
former employer all indicate the Veteran retired.  VA 
treatment records dated in September 2005 document the 
Veteran had been having increased symptoms of PTSD.  An 
October 2005 letter from VA psychologists revealed the 
Veteran had been employed as a middle school teacher for many 
years but had to retire within the past year due to emotional 
difficulties, including his intense feelings of anger.  The 
Veteran had also reported hypervigilance that had become 
exaggerated after 9/11.  A VA Form 21-4192 received in 
October 2007 filled out by his former employer indicates he 
retired on June 28, 2004 due to stress.  An October 2007 
letter stated the Veteran's symptoms of PTSD were present 
from the date of his discharge until 9/11 when they started 
to affect his employment.  At that time he resigned from his 
teaching position as he felt that his symptoms, mainly his 
increased anger and aggression, interfered with his ability 
to fulfill his responsibilities and respond appropriately in 
challenging situations as a teacher.  The evidence 
demonstrates the Veteran's symptoms of PTSD produced total 
occupational impairment, resulting in his retirement on June 
28, 2004.  A 100 percent rating is assigned, on and after 
June 29, 2004.  

Increased Rating for a Low Back Disorder

The Schedule for Rating Disabilities provides the following 
criteria for rating disability of the lumbar spine under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Lumbosacral strain is rated under the General Rating 
Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  

A 20 percent rating is provided when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is provided when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is provided with unfavorable ankylosis of 
the entire thoracolumbar spine.  

In the introduction the instructions state the criteria are 
to be applied with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

In September 2003 the Veteran submitted his claim for an 
increased rating for his service connected low back pain 
which was rated as 10 percent disabling.  A September 2009 
rating decision granted a 20 percent rating for paravertebral 
spasm-back strain, effective November 2, 2007.  

A Magnetic Resonance Imaging (MRI) of the lumbar spine in 
December 1995 revealed it was normal.  

VA X-rays in April 2004 found no significant changes in the 
entire spine.  

January 2006 VA records include an impression that the 
Veteran had low back spasm.  

September 2006 VA treatment records revealed limited 
extension.  The Veteran had mild pain with palpation of the 
lumbar paraspinals.  Lateral rotation, lateral flexion, and 
forward flexion were intact.  Normal spinal curvature was 
seen with forward flexion.  

November 2007 VA records revealed the Veteran had flexion to 
30 degrees and rotation to 40 degrees.  

September 2008 VA records reveal the Veteran flexed forward 
to 80 degrees, extended 20 degrees and had lateral flexion to 
45 degrees.  

A VA examination of the spine was performed in January 2009.  
The examination revealed there was no evidence of muscle 
spasm, localized weakness, or guarding severe enough to cause 
an abnormal gait or abnormal spinal contour.  Range of motion 
of the thoracolumbar spine was flexion to 45 degrees, 
extension to 10 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 15 degrees and right lateral 
rotation to 15 degrees.  X-rays showed mild degenerative 
changes of the lumbar spine.  

The VA examiner commented, as to the Veteran's employability, 
that his low back caused him to be moderately partially 
disabled.  He was unable to stand or sit for long periods of 
time.  It would be difficult concentrating and efficiently 
carrying out his tasks with his level of pain.  

Noting that the schedular criteria contemplate the presence 
of pain, the foregoing facts demonstrate that the range of 
motion of the Veteran's thoracolumbar spine does not meet the 
criteria for a rating higher than 10 percent prior to 
November 2, 2007.  In addition, prior to November 2007, there 
is no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour.  

From November 2, 2007, forward flexion is reported as being 
30 degrees in November 2007 and 80 degrees on in September 
2008 and 45 degrees in January 2009.  While on one occasion 
range of motion was limited to 30 degrees, on two separate 
occasions both more recently the Veteran demonstrates forward 
flexion higher than 30 degrees.  In addition, there is no 
evidence of favorable ankylosis of the thoracolumbar spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  When there is a 
question as to which of two evaluations should be applied the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When a majority of measurements of range of motion 
are consistent with the criteria for the lower evaluation, 
the regulations essentially provide the lower rating is 
assigned.  Thus, as the criteria for a rating in excess of 20 
percent after November 2007 are not shown, an increased 
rating is not warranted.  


ORDER

An initial rating higher than 30 percent, for the period from 
January 1997 to September 11, 2001, for PTSD is denied.  

A higher initial rating of 70 percent, for the period 
beginning on September 11, 2001, for PTSD is granted, subject 
to regulations governing the award of monetary benefits.  

A higher initial rating of 100 percent, commencing on June 
29, 2004, for PTSD is granted subject to regulations 
governing the award of monetary benefits.  

An increased rating, in excess of 10 percent for a low back 
disorder prior to November 2, 2007, is denied.  

An increased rating, in excess of 20 percent, for a low back 
disorder from November 2, 2007, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


